Citation Nr: 1418367	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-13 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for limitation of extension due to osteochondritis dissecans, left knee, status post surgery with traumatic arthritis, currently evaluated as 40 percent disabling prior to May 1, 2008, and 20 percent disabling thereafter, to include whether the reduction in the disability rating from 40 to 20 percent was proper.

2.  Entitlement to an increased rating for limitation of flexion due to osteochondritis dissecans, left knee, status post surgery with traumatic arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW)



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to April 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from 
a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which reduced the disability rating for limitation of extension of the left knee from 40 percent to 0 percent, effective May 1, 2008.  A March 2010 rating decision restored the rating to 20 percent, effective May 1, 2008.

In June 2011, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In November 2011, a video conference hearing before the undersigned Veterans Law Judge was held at the RO.  Transcripts of those hearing are of record.

In February 2012, the Board remanded this matter for additional development.

The Board previously noted that discussion of the disability rating assigned for 
the Veteran's separately service-connected limitation of flexion, left knee, due 
to osteochondritis dissecans, status post surgery with traumatic arthritis was erroneously included in the August 2011 supplemental statement of the case.  However, the Veteran disagreed with the February 2008 rating decision which 

only addressed the issue of limitation of extension of the left knee, and the statement of the case only addressed the issue of limitation of extension of the 
left knee.  Thus, the Board determined that an increased rating for limitation of left knee flexion was not on appeal.

However, the Board now observes that written statements from the Veteran received in April 2011 and September 2011 can be liberally construed as timely notices of disagreement with a February 2011 rating decision that continued a 10 percent rating for limitation of flexion of the left knee.  Therefore, the Board accepts jurisdiction of that issue pursuant to Manlincon, as discussed in the remand portion of this decision.

The Board also notes that in January 2013, the RO issued a rating decision establishing service connection and assigning a separate rating for left knee instability.  The Veteran did not appeal that rating decision.  Thus, instability of the left knee will not be addressed by this decision. 

Additionally, the Board observes that two pages of VA treatment notes were associated with the Veteran's Virtual VA claims file subsequent to the most recent supplemental statement of the case (SSOC) in February 2013.  However, those medical records are not relevant to the Veteran's left knee disability.  Thus, a waiver of such evidence is not necessary.

Finally, in July 2013, the Veteran was sent correspondence requesting that he clarify which service organization was representing him before VA.  The same month, the Veteran submitted a newly executed VA Form 21-22 in favor of VFW. 

The issue of entitlement to an increased rating for limitation of left knee flexion is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The RO complied with the procedural requirements for reducing the disability rating for the Veteran's limitation of extension from 40 percent to 20 percent, effective May 1, 2008, to include providing proper notification of the proposal to reduce the disability rating, and giving the Veteran the opportunity to submit evidence and have a hearing. 

2.  At the time of the reduction, the evidence did demonstrate material improvement in the Veteran's limitation of extension, to include his ability to function under the ordinary conditions of life and work sufficient to warrant the reduction of the 40 percent rating to a 20 percent rating. 

3.  The Veteran's osteochondritis dissecans, left knee, status post surgery with traumatic arthritis has generally resulted in limitation of extension to 15 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent rating for limitation of left knee extension have not been met for the period from May 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5261 (2013).

2.  The criteria for a rating in excess of 20 percent for limitation of left knee extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013). 

Initially, the regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  Therefore, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to the appeal for restoration.

Pertaining to the increased rating claim, the notice requirements were accomplished in the June 2007 letter that was provided before the December 2007 and February 2008 adjudications of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim. The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. 

The Veteran was afforded VA examinations in November 2007, January 2010, October 2010, July 2011, December 2011, and March 2012.  The Veteran challenged the adequacy of the findings on examination in July 2011 on the basis that he had recently undergone injections that temporarily improved his range of motion.  Thereafter, the Veteran was afforded two more VA joint examinations.  Additionally, the Board notes that the record contains multiple range of extension findings that were taken either prior to or not proximate to knee injections.  See, e.g., VA treatment note dated June 14, 2011.  Another examination is not required because the Veteran has not reported worsening of his limitation of extension since March 2012, and the record does not otherwise support extension limited beyond that noted in March 2012.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  While the Veteran has complained of worsening pain and additional limitations due to his overall left knee disability, as discussed further below, the Board finds his lay statements not credible, and thus, absent objective findings of worsening limitation of extension, remand for a new examination is not warranted.

Further, there has been substantial compliance with the Board's remand directives, as the RO provided an examination and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Finally, the Veteran was afforded hearings before a Decision Review Officer (DRO) at the RO and a Veterans Law Judge (VLJ) from the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issue to the Veteran, the Veteran volunteered his treatment history, and he was asked questions concerning symptomatology related to his disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the RO or Board hearings.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the VCAA provisions have been considered and complied 
with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

II.  Analysis

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).
Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent rating is assigned for extension limited to 15 degrees; a 30 percent rating is assigned for extension limited to 20 degrees; a 40 percent rating is assigned for extension limited to 30 degrees; and a 50 percent rating is assigned for extension limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

Turning to the propriety of the rating reduction, the Board finds that the procedural requirements for the reduction in the Veteran's left knee limitation of extension disability rating have been met.  In December 2007, the RO prepared a rating decision which proposed to reduce the disability rating of the service-connected limitation of left knee extension disability.  The Veteran and his representative were provided a copy of the notice letter and a copy of the rating decision proposing the reduction.  In the notice letter, he was informed of his option for a personal hearing and that he would be afforded 60 days in which to submit additional evidence.  He did not elect to have a hearing and he did not submit additional evidence.  In February 2008, the RO issued a rating decision wherein the Veteran's disability rating for his service-connected left knee extension disability was reduced from 40 percent to 20 percent, effective September 1, 2008.  The 60 day period expired before the assignment of the effective date of the reduction.  In light of the above, the notice and due process requirements of 38 C.F.R. § 3.105(e) have been completed. 

The Board acknowledges the Veteran's June 2008 statements that he did not receive the December 2007 notice of proposed reduction.  However, the December 2007 letter and rating decision were not returned to VA as undeliverable and were sent to the Veteran's then address of record.  Interestingly, the Veteran did not claim that he did not receive the February 2008 rating decision reducing his disability rating, which was sent to the same address as the December 2007 notice letter and rating decision.  In any event, the Veteran notified VA of a new address in March 2008, and VA treatment notes dated in March 2008 also show that the Veteran was establishing care at a different VA facility following a move.  Based on the foregoing, the Board finds the Veteran's contention that he did not receive the proposed reduction to be without merit.

Turning now to whether the reduction was proper, the Board notes that at the time the reduction became effective, May 1, 2008, the 40 percent rating for limitation of left knee extension had been in effect since April 1, 2005, and a 30 percent rating had been in effect since October 14, 2003, both periods of less than 5 years.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  While those provisions would be applicable here for a reduction to less than 20 percent (as, at the time of reduction, a 20 percent rating for the Veteran's left knee limitation of extension had been continuously in effect since June 1998, a period of over 5 years), the RO restored a 20 percent rating effective May 1, 2008.  Thus, as the Veteran's rating has not been reduced below 20 percent, 38 C.F.R. § 3.344 (a) and (b) do not apply in the instant case.  

For service-connected disabilities not covered by 38 C.F.R. § 3.344(a) and (b), reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the Court stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421, citing 38 C.F.R. § 4.1, 4.2, 4.10, 4.13. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to 
its history.  38 C.F.R. § 4.2 establishes that it is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see also Faust v. West, 13 Vet. App. 342 (2000).  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, supra; Kitchens v. Brown, 7 Vet. App. 320 (1995).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

Initially, the Board observes the November 2007 VA examination upon which the reduction was based revealed improvement in the Veteran's left knee extension, when compared to the February 2005 VA contract examination upon which the 40 percent rating was based.  In November 2007, left knee extension was full (0 degrees), compared to extension limited to 30 degrees in February 2005.  There was stiffness, patellar grinding, reports of swelling in November 2007, but even after repetitive motion, there was no change in range of motion.  VA treatment records dated prior to the reduction in May 2008 similarly show objective evidence of improvement in the Veteran's left knee.  For example, VA treatment notes dated 
in April 2005, August 2005, November 2005, and May 2007 show full range of motion or extension to 0 degrees, and in December 2007, range of motion was noted to be intact.  Significantly, the foregoing are the only instances in which left knee extension was noted during VA treatment during the relevant period.  

Subsequent VA examinations and VA treatment notes dated after the May 1, 2008, reduction also support continued improvement when compared to limitation of extension demonstrated on VA examination in February 2005.  Specifically, VA examination reports show extension limited to, at worst: 10 degrees in January 2010; 15 degrees in October 2010; 15 degrees in July 2011; 20 degrees in December 2011; and, 15 degrees in March 2012, even considering additional limitation after repetitive use.  Similarly, VA treatment notes dated from August 2008 to December 2012 show extension to be: full or to 0 degrees (in August 2008, June 2009, July 2009, January 2010, August 2010, October 2010, June 2011, February 2012); good (December 2010); or, at worst, limited to 5 degrees (September 2008, January 2012, July 2012, December 2012).  

Moreover, given that the VA examinations are for purposes of VA benefits and 
that a question has arisen as to the Veteran's effort during VA examinations, as discussed further below, the Board affords more probative value to the findings noted during ongoing VA treatment in furtherance of treatment, which generally show extension limited to 5 degrees or less.  Indeed, limitation of extension to 30 degrees has not been shown since the February 2005 examination which, notably, took place soon after surgery.  In fact, the February 2005 examiner specifically noted that the Veteran's limitation of motion was due, in part, to his surgery.

The Board also finds that the preponderance of the evidence supports the 
reduction by showing that there was improvement in the Veteran's ability to function under ordinary conditions of life and work.  At the time of the February 2005 examination, the evidence showed that the Veteran could not squat, stand for prolonged periods of time, and experienced a decrease in walking distances.  It was also noted that the Veteran had difficulty working due to knee pain and limited motion, and as a result, he had to change jobs.  It was also noted that the Veteran's daily activity was limited by pain.  The record also shows that the Veteran described an unsteady gate in January 2004 and was prescribed a cane.  

However, VA treatment records dated from April 2005 to May 2008 show that the Veteran was independent in activities of daily living (October 2005, November 2005).  In November 2005, he reported that he had applied for a bell ringing job with the Salvation Army, which likely requires a certain amount of standing.  
Such evidence illustrates the Veteran's own belief that his left knee limitation of extension would not interfere with his ability to perform such work.  Further, in March 2006, the Veteran was noted to have walked to VA from a motel across the street, and in March 2007, he reported that he could work.  In fact, by May 2007, 
he reported that he not only obtained a job, but was walking to and from work, which was sometimes "a fairly long distance."  During the November 2007 VA examination, the Veteran reported that he was independent in activities of daily living, but at a slower pace.  Such evidence, showing independence in daily activities, an ability to walk long distances, and an ability to work, cumulatively show improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The record after May 1, 2008, also supports sustained improvement in the Veteran's ability to function under ordinary conditions of life and work.  Indeed, despite noted limitations in occupational functioning to include decreased mobility and problems lifting and carrying, by July 2008, the Veteran was working part-time in a position that required him to stand during his shift.  By the January 2010 VA examination, the Veteran reported that he had been working full-time for 1-2 years, standing in food service at the VA San Antonio.  He further reported no time lost from work during the last 12-month period.  He was exercising daily in August 2010, and in October 2010, he was working full-time for a pizza store.  In January 2011, he obtained a new full-time job in assembly/shipping and receiving with an irrigation company that required him to be on his feet most of the day.  In June 2011, he also reported he was actively working on exercise.  During a December 2011 VA examination, the Veteran was still working full-time, on his feet all day, and was also a full-time student.  He reported that he had missed 6-7 days during the last 
12-months due to his left knee and back conditions.  In May 2012, the Veteran continued to go to school while working full-time.  In June 2012, he was beginning to walk more, and in July 2012, he reported that he had been swimming three times, and was walking four miles twice per week.  Despite the additional activity and full-time work requiring the Veteran to stand throughout the day, his extension was generally limited to 5 degrees or less during VA treatment.  

When compared to February 2005, when the Veteran was limited in activities of daily living, was not working and reported that his left knee impaired his ability to work, the subsequent evidence shows sustained improvement in the Veteran's ability to function under ordinary conditions of life and work, as it shows that the Veteran was able to exercise, walk distances, and obtain part-time and eventual full-time employment in positions that required prolonged standing.  

To the extent that the Veteran has alleged severe or worsening pain, or more severe limitations during VA treatment, VA examinations, and hearings during the period on appeal, to including specific allegations of interference with the ability to work (see, e.g., May 2007 and December 2012 VA treatment notes), the Board notes that the Veteran's general credibility and his efforts on VA examinations have been called into question.  For example, questionable effort was noted by the July 2011 examiner, and a prior VA examiner in December 2003 noted that the Veteran appeared to exaggerate or embellish his symptoms and degree of discomfort throughout the examination.  While the December 2003 examination predates 
the period on appeal, it is relevant to assessing the reliability of the Veteran's complaints and findings during VA examinations, which are for benefit purposes.  The Board also observes that the Veteran has been consistently noted throughout the record to exhibit drug seeking behavior to obtain narcotic medications, and those efforts were generally accompanied by complaints of severe pain that interfered with the Veteran's ability to function.  Additionally, in May 2007, it 
was suspected that he was malingering and he was assessed with drug abuse.  

It also appears that the Veteran has provided inconsistent statements regarding 
the impact of his knee disorder in general on his ability to work.  For instance, he reported during the February 2005 examination for VA benefit purposes that he had to change jobs due to impairment in his ability to stand and walk caused by his left knee disorder.  However, during VA mental health treatment in November 2005, the Veteran described his employment history as him leaving "one job for another" always "looking for a better job."  Similarly, while the Veteran testified to the DRO in June 2011 that he had missed approximately 12 days per year due to his left knee disability, he reported to VA examiners in July 2011 and December 2011 that he missed less than 1 week or 6-7 days.

Thus, based on the foregoing, the Board finds the Veteran's lay statements regarding the severity of his knee pain and its effect on his occupational functioning and activities of daily living to lack credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, and inconsistent statements).  Further given the indications of questionable effort or exaggerated symptoms observed during VA examinations, 
the Board affords more probative value to the range of motion findings during VA treatment.    

Finally, based on the foregoing, the Board finds that a rating in excess of 20 percent is not warranted for limitation of left knee extension for the period on appeal.  Indeed, on only one occasion in the record during the relevant period was the Veteran noted to exhibit limitation of extension to 20 degrees to warrant a higher 
30 percent rating under Diagnostic Code 5261.  That finding, made by a December 2011 VA examiner, is itself questionable, given the Veteran's noted questionable effort or tendency to exaggerate on past VA examinations, and further, as the examiner also noted full extension to 0 degrees, and 15 degrees of extension on 
the same examination report.  Even so, the rest of the evidence, including the VA treatment notes discussed above, and VA examinations in November 2007, January 2010, October 2010, July 2011, and March 2012, all show extension limited to 15 degrees at worst, and more generally to 5 degrees or less, even with complaints of pain and functional limitations.  Those findings are consistent with the currently-assigned 20 percent rating.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for more severe symptoms than currently shown by the evidence.  Indeed, the Veteran is separately rated for limitation of flexion and instability.  Moreover, for disabilities of the joints, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance 
of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation for limitation of extension is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his left knee limitation of extension renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Restoration of a 40 percent rating, effective May 1, 2008, for limitation of left knee extension, is denied.

A rating in excess of 20 percent for limitation of left knee extension is denied.


REMAND

A review of the record reveals that, in April 2011 and September 2011, the Veteran submitted written statements disagreeing with the "10% rating" for the left knee and specifically referencing knee "flexion."  As those statements were received within one year of a February 2011 rating decision that continued a 10 percent rating for left knee flexion, the Board construes the Veteran's April and September 2011 statements as timely notices of disagreement with the February 2011 decision as 
to the issue of left knee flexion.  While the RO erroneously included the issue of limitation of left knee flexion in an August 2011 supplemental statement of the case (SSOC), that SSOC did not include notice of the regulations relevant to that claim, nor was it accompanied by a VA Form 9 so that the Veteran could perfect his appeal as to that issue.  

As a timely notice of disagreement was filed and a proper statement of the case (SOC) with respect to entitlement to an increased rating for limitation of left knee flexion has not yet been issued, the Board is required to remand the issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case on the claim of entitlement to an increased rating for limitation of left knee flexion, so that the Veteran may have the opportunity to complete an appeal on that issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


